Oo OD NI HDB A BW YN

NO NO NO NHN NWN WD WV NV KN KH KR Ke RRP Fe Re KE
Oo nD OA BW VN KF DOD YO WHN HD A BP WO VY KF CO

Case 2:18-cv-01873-JLR Document 11 Filed 05/10/19 Page 1of3

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

AHMED ABU SIDO and BAYAN
ALHADIDIL

Plaintiffs,
v.
MATTHEW WHITAKER, et al, °

Defendants.

CASE NO. 18-cv-01873-JLR

STIPULATED ORDER FOR
DISMISSAL

Noted for Consideration on:
May 10, 2019

 

 

 

 

The above-captioned action having been resolved, all parties, through their

undersigned counsel and respective attorneys of record, now hereby stipulate to the

dismissal with prejudice of the above-captioned action, with each party to bear their own

fees or costs.

Respectfully submitted,

DATED this 10th day of May, 2019.

STIPULATED ORDER FOR DISMISSAL _
C18-1873 JLR- 1

BRIAN T, MORAN
United States Attorney

/s/ Michelle R. Lambert
MICHELLE R. LAMBERT, NYS #4666657

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

DO wpo HM KH KH HKD KD WD NR RR mm RR Re ee
oN KN Nh BW NY KK DO wWON HD OH BW NY KF OC

Oo A ND TW HP W NY

 

 

STIPULATED ORDER FOR DISMISSAL,
C18-1873 JLR - 2

Case 2:18-cv-01873-JLR Document11 Filed 05/10/19 Page 2 of 3

Assistant United States Attorney
United States Attorney’s Office

700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
Phone: 206-553-7970

Email: michelle.lambert@usdoj.gov
Attorneys for Defendants

 

/s/ Amanda Misasi

AMANDA MISASI, WSBA #53699
CAIR-Washington

1511 Third Avenue, Suite 701
Seattle, WA 98101

Phone: 206-367-4081

Email: amisasi@cair.com

/s/ Jennifer E. Nimer PHV

JENNIFER E. NIMER, OH Bar#0079475
NIMER LAW LLC

6500 Emerald Pkwy, Suite 100

Dublin, OH 43016

Phone: 614-927-0550

Email: jnimer@nimerlaw.com

Attorneys for Plaintiff

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

NO OO wp NH VN YN NH YN VC Ke YR RRB Re Se Se ee KS
CoO “~I ON mW BB WO NY KF DBD OHO WN HD OF BP WY NY YY OS

Oo ONY DA UM KR WH HE.

 

 

Case 2:18-cv-01873-JLR Document 11 Filed 05/10/19 Page 3 of 3

OPOSED{T ORDER

  

IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal
is GRANTED for the reasons set forth in the Stipulation. |

 

 

SO ORDERED,
Ma
DATED this \4 day of Man 2019.
A. UX
\.
DISTRICT JUDGE JAMES L. ROBART
’ UNITED STATES DISTRICT COURT
STIPULATED ORDER FOR DISMISSAL UNITED STATES ATTORNEY
C18-1873 JLR -3 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
